872 F.2d 1026
50 Fair Empl.Prac.Cas.  96
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gregory McDANIEL, Plaintiff-Appellant,v.DIGITAL EQUIPMENT CORPORATION, Defendant-Appellee.
No. 88-3255.
United States Court of Appeals, Sixth Circuit.
March 21, 1989.

Before KEITH, NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges.
PER CURIAM:


1
Plaintiff, Gregory McDaniel, appeals from the order of the district court granting summary judgment to defendant, Digital Equipment Corporation, in this employment discrimination action filed pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000(e);  and 42 U.S.C. Sec. 1981.


2
After reviewing the record and briefs submitted in this matter, and after hearing argument by counsel, we find no error below warranting reversal.  We, therefore, affirm the judgment of the district court, based upon the opinion filed by the Honorable George W. White, Northern District of Ohio.